Citation Nr: 1220846	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  11-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In the April 2010 decision, the RO denied entitlement to service connection for PTSD.  In the June 2010 decision, the RO denied entitlement to service connection for an anxiety disorder.  In August 2010, the Veteran submitted a notice of disagreement that referenced both his PTSD and anxiety disorder claims.  In February 2011, the RO issued a statement of the case specific to the denial of the claim of service connection for an anxiety disorder,  but did not address the denial of the claim of service connection for PTSD.

The same month, the RO sent the Veteran a letter to clarify whether he was filing a separate notice of disagreement for the denial of service connection for PTSD.  The letter indicated that no further action would be taken unless he responded.  The Veteran did not respond directly to the letter.  In his March 2011 substantive appeal (VA Form 9), the Veteran indicated that he was appealing the "[d]ecision concerning anxiety."  Based on the record before it, the RO did not continue the appeal as to PTSD.  As explained in more detail in the Remand section below, however, the Board finds that the Veteran's intention has been to pursue his appeal as to PTSD.  

In the June 2010 decision, the RO addressed the Veteran's application as one to reopen his claim for entitlement to "service connection for anxiety disorder, not otherwise specified (NOS), previously rated as depression and anxiety with stress."  The Board has recharacterized the issue more broadly in terms of entitlement to service connection for "an acquired psychiatric disorder," as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted above, however, because the Board is remanding and thus excluding the issue of entitlement to service connection for PTSD from consideration in this appeal, this decision should not be deemed prejudicial to the outcome any decision regarding PTSD. 

Historically, in a decision dated August 2005, the RO in Winston-Salem, North Carolina had denied the Veteran's claim of entitlement to service connection for depression and anxiety with stress.  The Veteran did not appeal that determination, and it became final.  In the June 2010 rating decision, the RO reopened and then denied the Veteran's claim of service connection for an anxiety disorder NOS.  Regardless of the action taken by the RO in reopening the matter, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated August 2005, the RO denied the Veteran's claim of service connection for depression and anxiety with stress.  The Veteran did not appeal that determination, and it became final.

2.  Evidence received since the August 2005 RO decision relates directly to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disorder was not manifest in service, and any current psychiatric disorder is unrelated to service or to a disease or injury of service origin. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the August 2005 rating decision wherein the RO denied service connection for depression and anxiety with stress.  Thus, the claim for entitlement to service connection, recharacterized more broadly as an acquired psychiatric disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a letter dated May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of the evidence he was to provide and what part VA would attempt to obtain for him  The Veteran was also provided with the required notice under Dingess/Hartman outlined above.  Further, the Veteran was informed that his claim had previously been denied by the RO in August 2005, the reason for the denial, and an explanation of new and material evidence, including what would constitute new and material evidence to reopen his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, the claim was adjudicated in June 2010, and a statement of the case was issued in February 2011.  The Board finds that VA has complied with the VCAA notification requirement.

With respect to VA's duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded two examinations on the issue decided herein, obtaining medical opinions in both instances.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the examinations were adequate, in that both exams were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran's written statements are of record.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claim file.  The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In August 2005, the RO denied the Veteran's service connection claim, indicating that there was no evidence of a currently diagnosed disability.  Since the August 2005 decision, several psychiatric records indicating a possible diagnosis of an acquired psychiatric disorder have been associated with the claims file.  The Board finds this new evidence relates directly to an unestablished fact necessary to substantiate the Veteran's claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.

III.  Service Connection

Service connection for VA compensation purposes may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002); 38 C.F.R. § 3.303 (2011).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).
Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, the Board notes that the Veteran had combat exposure, as evidenced by his Combat Infantryman Badge.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are applicable to his statements related to events in service consistent with the circumstances, conditions, or hardships of such service.

The Veteran's service treatment records show that he was psychiatrically normal at both service entry and separation.  The records reflect some complaints of breathing and self-described anxiety issues but are negative for any diagnosis or abnormal finding pertaining to an acquired psychiatric disorder.  Specifically, in a June 2005 report, part of the separation exam, the Veteran indicated issues with breathing and attributed this to anxiety from January to May 2003 from which he recovered.  He also noted the onset of a self-described anxiety attack, date unidentified.

The record contains a number of psychiatric treatment records.  These records contain several diagnoses of psychiatric disorders.  In October 2006, the Veteran was diagnosed with depressive disorder NOS.  In a January 2007 VA outpatient record, he reported that his depressed mood had improved and was diagnosed with adjustment disorder with depressed mood - in remission.  A September 2009 VA treatment record indicates a diagnosis of anxiety disorder, r/o (rule out) PTSD.

Following a February 2010 mental health exam, the examiner found the Veteran did not meet the diagnostic criteria for PTSD, but did have a diagnosis of anxiety disorder NOS.  In an addendum to the exam, the VA examiner opined that the anxiety disorder was not caused by or a result of service, noting that reported symptoms related to military service "by themselves do not substantiate a diagnosis of Anxiety Disorder NOS."  The opinion noted that the psychological testing "indicated gross exaggeration of symptoms."

Another examination was performed in November 2010, in which a different VA examiner opined that the Veteran's symptoms of anxiety were subthreshold and did not meet the diagnostic criteria for anxiety disorder NOS.  The examiner confirmed this finding in an addendum opinion, specifically noting two reviews of the claims file and Veteran's medical records.  The examiner provided a fully articulated opinion supported by reasoned analysis.

Significantly, none of the psychiatric treatment records in which a psychiatric diagnosis was made related any such diagnosis to service either directly or by implication.  Moreover, although the February 2010 exam found a diagnosis of anxiety disorder NOS, the examiner determined that: (1) the symptoms related to military service alone did not substantiate a diagnosis of anxiety disorder NOS; and (2) the disorder was not related to service.  The November 2010 opinion that followed the filing of the notice of disagreement, allowed the examiner to fully consider the entire record, including the Veteran's concerns related to the February 2010 exam and the other content of his notice of disagreement.  For the foregoing reasons, the Board assigns more probative weight to the November 2010 examination than the previous exam and treatment reports of record.

In other words, the Board acknowledges that the February 2010 examination provides a competent and credible opinion with a diagnosis of anxiety disorder NOS.  Nevertheless, the examiner determined that the military service symptoms alone did not substantiate the diagnosis and did not connect the diagnosis to service.  Further, no other competent and credible evidence of record connects a diagnosis to service.  The November 2010 examination is the most thorough and reasoned opinion, and the examiner had the benefit of considering all of the evidence of record.  Accordingly, the Board concludes that the November 2010 exam is the most probative.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board must also consider the Veteran's lay statements indicating that he has anxiety.  The Board also notes that the Veteran has an undergraduate degree in psychology.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir 2007).

The Veteran is certainly competent to report as to the symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan, supra, 451 F.3d 1331.  In the case of a psychiatric disability, however, the Court has held that psychiatric diagnoses are generally the province of medical professionals.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if competent and credible, the Veteran's general lay assertions, recognizing his psychology degree, are less probative than the specific and reasoned conclusions of the health care professionals who made their determinations after examining the Veteran and considering the entire record before them.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of probative value of a medical opinion comes from its reasoning; threshold considerations include qualifications of person opining).

After a review of the entire record, the Board concludes that the preponderance of the evidence is against a finding of entitlement to service connection, as the record does not support a current diagnosis of an acquired psychiatric disorder related to active service.  Absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Even if we were to concede for the sake of argument that the Veteran does have a current psychiatric diagnosis, it is significant that there is no competent evidence that relates such a diagnosis to service, while there is competent evidence that stands against that conclusion.  Accordingly, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, and to that extent only, the claim to reopen is granted.

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Interpreting the Veteran's August 2010 written statement in the light most favorable to the Veteran, the Board finds that it served not only as a notice of disagreement to the RO's June 2010 denial of entitlement to service connection for an anxiety disorder, but also as a notice of disagreement to the April 2010 denial of service connection for PTSD.  The Board recognizes that the interpretation of the record by the RO was not unreasonable and appreciates their efforts to clarify the Veteran's intent prior to taking final action on the matter.  


The Board also recognizes that in the March 2011 VA Form 9, the Veteran checked the box indicating that he only wanted to appeal the "[d]ecision concerning anxiety."  Notwithstanding, the additional written statement included on the form, clearly demonstrates that the Veteran has not been satisfied with the decision to deny his claim of entitlement to service connection for PTSD, noting that his statement specifically references stressors and combat trauma and that "PTSD screenings have since been positive."  The Board notes at this juncture that although the Veteran is certainly competent to report as to his symptoms, he is not required to accurately identify his own psychiatric diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, the Veteran is in receipt of the Combat Infantryman Badge.  Considering these factors in sum, the Board interprets these statements as the Veteran's disagreement with having been denied service connection and his desire to continue the claim on appeal.

Therefore, the Board accepts the Veteran's August 2010 written statement as a notice of disagreement to the April 2010 RO decision denying service connection for PTSD.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for such action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the claim of entitlement to service connection for PTSD.  This issue should be returned to the Board only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


